DISMISS and Opinion Filed February 8, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00046-CR
                               No. 05-21-00084-CR
                   HAXAN WALDELL PALMER, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F18-58281-T & F18-58280-T

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Reichek
      On December 10, 2020, Haxan Waldell Palmer filed a pro se notice of appeal

with the Dallas County District Clerk for both of the above appeals. In the notice, he

stated he was appealing his October 4, 2019 convictions. On January 21, 2021, he

filed a “Notice of Appeal Bond Hearing” in appellate cause number 05-21-00046-

CR, asking for an appeal bond.

      A defendant perfects his appeal by timely filing a written notice of appeal with

the trial court clerk. See TEX. R. APP. P. 25.2(b), (c). To be timely, the notice of

appeal must be filed within thirty days after the date sentence was imposed or within
ninety days after sentencing if the defendant timely filed a motion for new trial. See

TEX. R. APP. P. 26.2(a). In the absence of a timely perfected notice of appeal, the

Court must dismiss the appeal. Ex parte Castillo, 369 S.W.3d 196, 198 (Tex. Crim.

App. 2012); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per

curiam).

      In these cases, the trial court entered judgment on October 4, 2019. Although

appellant filed motions for new trial, they were untimely; therefore, his notice of

appeal was due on November 4, 2019. See TEX. R. APP. P. 4.1(a), 26.2(a)(1). Because

it was filed on December 10, 2020, after the time provided by the rules of appellate

procedure, his appeals are untimely, and we lack jurisdiction over these cases.

      We also note that after appellant, who was represented by counsel, was found

guilty by a jury, he entered into negotiated plea bargains with the State regarding

punishment. Under the plea agreements, appellant agreed to waive his right to

appeal in exchange for the State’s agreement to recommend punishment of seven

years in prison in each case. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex.

Crim. App. 2000). The trial court followed the punishment plea agreement, assessed

punishment at seven years in prison in each case, and prepared and signed rule

25.2(d) certifications of appellant’s right to appeal stating “the defendant has waived

his right of appeal.” See TEX. R. APP. P. 25.2(d).




                                         –2–
      Under these circumstances, we have no alternative other than to dismiss the

appeals for lack of jurisdiction. We deny any outstanding motions.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
210046F.U05




                                       –3–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

HAXAN WALDELL PALMER,                      On Appeal from the 283rd Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. F18-58281-T.
No. 05-21-00046-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Molberg and
THE STATE OF TEXAS, Appellee               Nowell participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered February 8, 2021




                                     –4–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

HAXAN WALDELL PALMER,                      On Appeal from the 283rd Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. F18-58280-T.
No. 05-21-00084-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Molberg and
THE STATE OF TEXAS, Appellee               Nowell participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered February 8, 2021




                                     –5–